Case: 1:16-cr-00354-JG Doc #: 37 Filed: 10/26/20 1 of 4. PageID #: 227



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                   :
UNITED STATES OF AMERICA,          :            CASE NO. 1:16-cr-00354
                                   :
           Plaintiff,              :            OPINION & ORDER
                                   :            [Resolving Docs. 24 & 32]
vs.                                :
                                   :
SHAWN L. HICKS,                    :
                                   :
           Defendant.              :
                                   :

JAMES S. GWIN, UNITED STATES DISTRICT COURT JUDGE:

       Defendant Shawn L. Hicks requests a reduced sentence under the compassionate

release statute, 18 U.S.C. § 3582. 1 The Government opposes Hicks’s request. 2

       For the following reasons, the Court DENIES Hicks’s motion for compassionate

release.

  I.       Background

       On November 9, 2016, Defendant Hicks was indicted on one count of possession

with intent to distribute child pornography and one count of accessing with intent to view

child pornography. 3     On April 5, 2017, this Court sentenced Hicks to 84 months

imprisonment and 10 years supervised release. 4 He is scheduled for release in May 2023. 5




       1
         Docs. 24, 32, 36.
       2
         Doc. 35.
       3
         Doc. 32 at 2.
       4
         Id.
       5
         Id. at 5.
Case: 1:16-cr-00354-JG Doc #: 37 Filed: 10/26/20 2 of 4. PageID #: 228

Case No. 1:16-cr-00354
GWIN, J.

  II.       Discussion

        On June 3, 2020, Hicks moved pro se for compassionate release. 6 On September 30,

2020 he filed a supplemental motion. 7 Hicks requests a sentence reduction due to several

medical conditions, including asthma, elevated blood pressure, obesity, and mental illness,

that he claims increase his risk of severe illness if he contracts COVID-19. 8

        The Government opposes. 9 The Government argues that Hicks is young and his cited

medical conditions are not severe enough to warrant early release. 10 The Government also

states that Hicks would pose a danger to the community because there is a high recidivism

rate for sex offenders. 11

        A. Exhaustion

        The Court may modify a defendant’s term of imprisonment upon a motion from the

defendant once 30 days have expired since the warden of the defendant’s facility received

such a motion from the defendant. 12

        Here, the warden of FCI Elkton denied Hicks’s request for a sentence reduction on

May 22, 2020. 13 Hicks filed a supplemental motion for compassionate release on September

30, 2020. 14 More than four months passed between the time Hicks asked the warden for

early release and the filing of Hick’s supplemental motion. As a result, the Court finds that

Hicks has satisfied the statutory exhaustion requirement.



        6
          Doc. 24.
        7
          Doc. 32.
        8
          Id.; Doc. 32 at 5–9.
        9
          Doc. 35.
        10
           Id. at 5–9.
        11
           Id. at 14.
        12
           18 U.S.C. § 3582(c)(1)(A).
        13
           Doc. 32-1.
        14
           Doc. 32.
                                              -2-
Case: 1:16-cr-00354-JG Doc #: 37 Filed: 10/26/20 3 of 4. PageID #: 229

Case No. 1:16-cr-00354
GWIN, J.

       B. Eligibility

       To grant compassionate release, the Court must find that “extraordinary and

compelling reasons warrant such a reduction” and “that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” 15 The Court must also

consider the sentencing factors set forth in 18 U.S.C. § 3553. 16

       The applicable policy statement instructs that extraordinary and compelling reasons

for a sentence reduction fall into four categories: (i) medical conditions, (ii) age, (iii) family

circumstances, and (iv) other reasons. 17

       Hicks argues that he suffers from medical conditions that increase the risk of serious

illness if he contracts COVID-19. 18 Specifically, he states that he suffers from asthma,

elevated blood pressure, obesity, anxiety, and depression. 19

       Hicks’s COVID-19 argument is not persuasive. As the Government observes, Hicks’s

has not demonstrated that he suffers from moderate to severe asthma. 20 And his asthma




       15
            18 U.S.C. § 3582(c)(1)(A).
       16
            Id.
       17
             USSG § 1B1.13 cmt. n.1. The policy statement is outdated in that it still assumes
compassionate release “may by granted only upon motion by the Director of the Bureau of
Prisons.” United States v. Brown, No. 4:05-CR-00227-1, 2020 WL 2091802, at *5 (S.D. Iowa Apr.
29, 2020), appeal filed No. 20-2053 (quoting USSG § 1B1.13 cmt. n.4). Because this is no longer
the law under the First Step Act, which allows defendants to seek relief directly from the court, the
outdated policy leaves “district courts in a conundrum.” Id. (describing that Congress now allows
district courts to grant petitions “consistent with applicable policy statements” from the Sentencing
Commission, but the Commission “has not made the policy statement for the old regime applicable
to the new one”). This Court follows the growing number of district courts that have concluded that,
in the absence of applicable policy statements, courts “can determine whether any extraordinary and
compelling reasons other than those delineated in U.S.S.G. § 1B1.13 cmt. n.1(A)–(C) warrant”
compassionate release. United States v. Rodriguez, 424 F. Supp. 3d 674, 681–82 (N.D. Cal. 2019)
(citation omitted) (collecting cases). See also United States v. Rice, No. 5:05-cr-00042, 2020 WL
5569616, at *1 (N.D. Ohio Sept. 17, 2020).
         18
            Doc. 32.
         19
            Id. at 7.
         20
            Doc. 35 at 5–6.
                                                 -3-
Case: 1:16-cr-00354-JG Doc #: 37 Filed: 10/26/20 4 of 4. PageID #: 230

Case No. 1:16-cr-00354
GWIN, J.

appears well controlled. 21 Additionally, Hicks’s marginal obesity and marginally elevated

blood pressure do not seem to have an impact on his overall health. 22 Finally, as the

Government points out, the CDC does not recognize anxiety and depression as increasing

the risk of complications from COVID-19. 23 Hicks is otherwise a healthy 24-year-old. 24

         Moreover, the Government makes a strong argument that Hicks still poses a danger

to the community. Hicks’s crimes were egregious. 25 And as the Government notes, those

convicted of sex offenses have higher instances of recidivism. 26

         Considering all relevant factors, the Court does not find that extraordinary and

compelling reasons warrant Hicks’s compassionate release.

  III.        Conclusion

         For the foregoing reasons, the Court DENIES without prejudice Hicks’s request for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).



         IT IS SO ORDERED.


 Dated: October 26, 2020                           s/      James S. Gwin
                                                   JAMES S. GWIN
                                                   UNITED STATES DISTRICT JUDGE




         21
            Id. at 6.
         22
            Id. at 6–7.
         23
            Id. at 7.
         24
           Doc. 35 at 5.
         25
           Doc. 35 at 9–14; Doc. 16.
        26
           Doc. 35 at 14–15 (citing United States v. Pugh, 515 F.3d 1179, 1201 (11th Cir. 2008) (“[As
Congress has found …] child sex offenders have appalling rates of recidivism and their crimes are
under-reported”); United States v. Allison, 447 F.3d 402, 405-406 (5th Cir. 2006) ([“]Congress
explicitly recognized the high rate of recidivism in convicted sex offenders, especially child sex
offenders.[”])).
                                                 -4-
